Citation Nr: 1718638	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pleural disease/asbestosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1964 to May 1966.

This matter comes before the board on appeal from a March 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and a February 2014 rating decision of the VA RO in Houston, Texas.

In statements dated in September 2015 and February 2016, the Veteran withdrew his prior request for a hearing.  38 C.F.R. § 20.702(e) (2016).

Also, in an April 2017 statement, the Veteran waived initial RO consideration of evidence added to the record following certification of the appeal to the Board.  Therefore, the Board may consider newly received evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).

The Veteran's claim of entitlement to service connection for acid reflux has been broadened as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for pleural disease/asbestosis and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Glaucoma did not have its onset in service and is not otherwise related to service.

2.  Hypertension did not have its onset in service or to a compensable degree within one year of separation from service, and is not otherwise related to service.

3.  Gastroesophageal reflux disease (GERD) did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for glaucoma are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for glaucoma, hypertension, and gastrointestinal disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's VA treatment records contain diagnoses of unspecified glaucoma, essential hypertension, and GERD.  See, e.g., May 2012 VA treatment record.  The first element required for service connection is therefore met for all claims.

Regarding element two, the Veteran has not asserted an in-service injury as the source of his claimed disabilities, and the record contains no evidence of any relevant injury.  His service treatment records (STR) do not indicate that he was treated for glaucoma or other eye symptoms, hypertension or high blood pressure, or gastrointestinal symptoms while in service.  His February 1966 separation examination indicates he was in good health, and he specifically denied eye trouble, high or low blood pressure, and stomach trouble.  Physical examination of the abdomen, viscera and eyes was normal, and blood pressure readings (110/72 and 112/74 and 110/72) were non-hypertensive.  Therefore, in-service disease is not demonstrated, and the second element of service connection has not been met for the claims.  Moreover, absent any in-service findings, service connection for hypertension based on a continuity of symptomatology is also precluded.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension, however, is also considered by VA to be a chronic disease, which is presumed to be connected to service if the Veteran can show manifestation to a degree of 10 percent or more within one year after service.  See 38 C.F.R §§ 3.303, 3.309.  Here, the evidence of record indicates that the Veteran had years of normal blood pressure after service.  The record contains repeated, consecutive non-hypertensive blood pressure readings with no hypertension diagnosis until October 2006.  See VA medical records of June 1997, October 1997, June 1998, September 1998, December 1998, etc., through to October 2006.  Accordingly, the presumption of service connection for hypertension does not apply.   

Finally, the record does not include competent evidence of a nexus between any of these three claimed conditions and the Veteran's service.  Indeed, the Veteran has not indicated how these conditions are due to his active duty.  See Veteran's Supplemental Claim for Compensation received May 2013; Notice of Disagreement received Mach 2014.   To the extent his statements can be construed as demonstrative of nexus, he does not have the requisite medical expertise to address the etiology of glaucoma, hypertension or GERD.  Therefore, the final element of service connection is not established.

For reasons outlined above, the preponderance of the evidence is against the claims, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The issues on appeal are accordingly denied.

ORDER

Service connection for glaucoma is denied.

Service connection for hypertension is denied.

Service connection for a gastrointestinal disability is denied.


REMAND

Bilateral hearing loss

The record indicates that a VA audiological examination was provided in November 2010.  The audiologist diagnosed both bilateral sensorineural hearing loss and tinnitus, and further opined that the Veteran's tinnitus was as likely as not related to noise exposure in service.  Service connection for tinnitus was subsequently granted in a December 2010 rating decision.  However, the November 2010 VA audiologist also opined that the tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, but that the Veteran's hearing loss was not likely related to noise exposure in service.  The contradiction of these statements was not addressed or clarified on the examination report.  

Furthermore, the rationale provided for the negative nexus opinion was conclusory.  The examiner stated only that the Veteran experienced no significant change in hearing for the right ear from 1964 to 1966, and slight improvement in that time for the left.  Absence of in-service evidence of hearing loss is not fatal to a claim for service connection and the Veteran is not obligated to show that his sensorineural hearing loss was present during active service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Here, in-service noise exposure was considered by this examiner to be as likely as not related to the Veteran's tinnitus.  Therefore, the examiner should discuss whether or not the Veteran's hearing loss is related to in-service noise exposure or intercurrent causes. 

Additionally, the Board notes that, prior to November 1967, service department audiometric results were reported using standards set forth by the American Standard Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As VA's current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO-ANSI units, military audiograms dated before November 1967 must be converted from ASA to ISO-ANSI units prior to making findings related to a claimed hearing loss disability.  Here, given that the Veteran's February 1966 separation examination is dated prior to November 1967, and there is no indication that ISO-ANSI standards were used, it is assumed that audiometric findings in the separation examination report used the ASA standard.  The November 2010 VA audiologist did not discuss whether or not the audiological results from the Veteran's STRs had been converted from ASA to ISO-ANSI.

For the above reasons, the November 2010 audiological examination is inadequate for service connection purposes as to nexus for hearing loss, and an addendum opinion is required.  Stefl v. Nicholson, 21 Vet. App. 120.


Evaluation of pleural disease/asbestosis

The Veteran was provided with a VA examination in April 2014.  The examiner reported that the pulmonary function testing had been performed but the results did not accurately reflect the Veteran's current pulmonary function.  The examiner explained that the Veteran's performance was sub-optimal, efforts during pre-bronchodilator did not meet ATS standards, and that the Veteran had an episodic cough that aggravated his efforts.  Because this examination provided no results from which a determination of the current severity of the Veteran's service-connected disability could be made, the examination is inadequate, and a new examination is required.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the file.

2.  Then obtain an addendum opinion from the November 2010 examiner (or another qualified examiner, if unavailable) addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is a result of military service, to include as a result of conceded in-service acoustic trauma therein.  No further examination is necessary, unless required by the examiner.

In addressing this question, the examiner must discuss the possibility of delayed-onset hearing loss, as well as the Veteran's audiograms at entry and separation from service after converting those results from ASA to ISO-ANSI units.
Additionally, if the examiner determines that the Veteran's hearing loss is less likely than not related to service, the examiner must address this finding in light of the statement in the November 2010 examination report that the Veteran's tinnitus is associated with the Veteran's hearing loss and at least as likely as not related to in-service noise exposure.

A complete rationale must be provided for all opinions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  Then schedule the Veteran for examiner VA examination to assess the current severity of his pleural disease/asbestosis.  All indicated studies should be performed and all findings reported in detail.

4.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


